Citation Nr: 1242988	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of excision of osteochondroma of the left tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Based on the Veteran's testimony at his July 2012 hearing, a new examination is required so as to determine the current nature and severity of his residuals of the excision of osteochondroma of the left tibia.  In this regard, the Board observes that he was last examined by VA for that disorder in April 2009.  As the Veteran was most recently examined by VA over three years ago and he has reported more severe symptoms at his July 2012 hearing before the undersigned, including pain, decreased range of motion, and instability, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his hemorrhoids.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that, at the Veteran's hearing, he indicated that his residuals of excision of osteochondroma of the left tibia negatively impacts his ability to work in that he has trouble moving around a lot as well as difficulty sitting or standing for a long period of time.  Therefore, while the Veteran is unemployed, it is unclear whether such is a result of his service-connected disability.   See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability).  Therefore, the Board finds that an opinion regarding the effect his service-connected residuals of excision of osteochondroma of the left tibia has on his employability should be obtained as part of his VA examination for such disability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

When readjudicating the Veteran's claim, the agency of original jurisdiction (AOJ) should consider that the intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Flexion elicits such manifestations.  Id.  The United States Court of Appeals for Veterans Claims has held that that 38 C.F.R. § 4.59 applies to painful motion of the joints even when arthritis is not present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In addition, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected residuals of excision of osteochondroma of the left tibia.  Thereafter, any identified records, to include those from the Dallas, Texas VA Medical Center dated from February 2009 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his residuals of the excision of osteochondroma of the left tibia.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Dallas, Texas, VA Medical Center dated from February 2009 to the present which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his residuals of the excision of osteochondroma of the left tibia.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should specifically address the following:

a) Indicate whether the Veteran has arthritis of the left knee or leg that is a result of his residuals of the excision of osteochondroma of the left tibia.

b) Provide the range of motion of the left knee (flexion and extension), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the left knee as residuals of the excision of osteochondroma of the left tibia, and, if so, the angle thereof.

c) Determine whether the left knee exhibits weakened movement, excess fatigability, or incoordination, as residuals of the excision of osteochondroma of the left tibia.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

d) Determine whether there is recurrent subluxation or lateral instability of the left knee, as residuals of the excision of osteochondroma of the left tibia, and, if so, whether such are best characterized as slight, moderate, or severe.

e) Determine whether there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, as residuals of the excision of osteochondroma of the left tibia.

f) Determine whether there is symptomatic removal of semilunar cartilage, as a residual of the excision of osteochondroma of the left tibia.

g) Determine whether there is impairment of the tibia and fibula, as residuals of the excision of osteochondroma of the left tibia, and, if so, whether it is nonunion with loose motion requiring a brace, or malunion.  If malunion, determine whether the left knee disability is best characterized as slight, moderate, or marked.

h) Determine whether there is genu recurvatum as a residual of the excision of osteochondroma of the left tibia.

i) Discuss the impact that the Veteran's residuals of the excision of osteochondroma of the left tibia has on his employability, to include whether such renders him unemployable.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's claim, the AOJ should consider the applicability of 38 C.F.R. § 4.59 and Burton, supra.  If the issue of TDIU is raised by the record, such should be adjudicated in connection with the Veteran's increased rating claim pursuant to Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

